                                                                          DISTRICT OF OREGON
                                                                               FILED
                                                                            December 24, 2019
                                                                       Clerk, U.S. Bankruptcy Court



         Below is an order of the court.
 1
 2
 3
 4
 5
                                                         _______________________________________
 6                                                                 PETER C. McKITTRICK
                                                                   U.S. Bankruptcy Judge
 7
 8
 9                               UNITED STATES BANKRUPTCY COURT
10                                  FOR THE DISTRICT OF OREGON
11   In Re:                                        )
                                                   )   Bankruptcy Case No.
12   PETER SZANTO,                                 )   16-33185-pcm7
                                                   )
13                                                 )   ORDER STRIKING DOC. 864
                                                   )   AND DENYING DOC. 865
14                                                 )   AS MOOT
                                  Debtor.          )
15                                                 )
16        The Department of Treasury - Internal Revenue Service (the IRS)
17   filed a claim (the Claim) in this bankruptcy case.               See Claim 3 and
18   subsequent amendments thereto.         Debtor filed an objection to the Claim.
19   See Doc. 826.      The Court has decided to hold an evidentiary hearing on
20   Debtor’s objection to the Claim, which hearing will be set by separate
21   notice.
22        On December 19, 2019, the IRS filed a Supplemental Declaration of
23   Bankruptcy Specialist Philip Kushner (the Supplemental Declaration).                       The
24   applicable rules do not permit the filing of a supplemental declaration
25   in the present circumstances and the IRS did not seek leave of the Court
26   prior to its filing.


     Page 1 -    ORDER STRIKING DOC. 864 AND DENYING DOC. 865 AS MOOT


                          Case 16-33185-pcm7   Doc 867   Filed 12/24/19
 1         On December 20, 2019, Debtor filed a document captioned Debtor’s 2nd
 2   Affidavit/Response to ORDER to Disprove the Internal Revenue Service’s
 3   False and Fraudulent Claim #3-22 (the Response).          Doc. 865.   In the
 4   Response, Debtor requests that the Court allow him three weeks “to
 5   formulate in-depth objections” to the Supplemental Declaration.          Doc.
 6   865, p. 2.   There is no basis for Debtor to formulate objections to the
 7   Supplemental Declaration because the Court is striking it.
 8         IT IS HEREBY ORDERED that the Supplemental Declaration is STRICKEN
 9   without prejudice to the ability of the IRS to offer the evidence
10   contained in the Supplemental Declaration at the evidentiary hearing on
11   the Claim.
12         IT IS FURTHER ORDERED that the relief requested in the Response is
13   DENIED as moot.
14                                          ###
15   cc:   Peter Szanto
           Boris Kukso
16         Chapter 7 trustee
17
18
19
20
21
22
23
24
25
26


     Page 2 -   ORDER STRIKING DOC. 864 AND DENYING DOC. 865 AS MOOT


                       Case 16-33185-pcm7   Doc 867   Filed 12/24/19
